Filed 3/29/22 In re J.P. CA2/5
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


In re J.P., a Person Coming Under                               B314310
the Juvenile Law.
                                                                (Los Angeles County
___________________________________                             Super. Ct. No.
LOS ANGELES COUNTY                                              19CCJP06772B)
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

        Plaintiff and Respondent,

        v.

R.R.,

        Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Debra Archuleta, Judge. Affirmed.
      Leslie A. Barry, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Kimberly Roura, Senior Deputy
County Counsel, for Plaintiff and Respondent.




                              2
       When J.P. (Minor) was 14 months old, the juvenile court
removed him from his parents’ care because he was at risk of
harm from domestic violence between his mother R.R. (Mother)
and father J.V.P. (Father).1 Following termination of Mother’s
reunification services for noncompliance with her case plan,
Mother asked the juvenile court to order a bonding study in
advance of a parental rights termination hearing to make a case
that the juvenile court should preserve some avenue for visitation
between Mother and Minor. We are asked to decide whether the
trial court abused its discretion in denying Mother’s request for a
court-ordered bonding study.

                        I. BACKGROUND
       A.    Domestic Violence Between Father and Mother
       Early one morning in October 2019, Father woke Mother
up, accused her of being unfaithful, and demanded to look at her
cell phone. After Mother refused to surrender her phone and
attempted to leave the home, Father grabbed Mother by the hair
and pulled her back inside the apartment, tearing hair from her
scalp in the process. When Mother retreated to the bathroom,
Father forced his way inside and beat Mother with the wooden
handle of a plunger, fracturing one of Mother’s thumbs and
leaving multiple bruises on her body. Mother was taken to a
hospital where she was treated for her injuries; while being
treated, Mother told the hospital staff she was a victim of
domestic violence. The following day, Father was arrested.
       Mother gave a different account of her injuries to a social
worker from the Los Angeles County Department of Children and

1
      Father is not a party to this appeal.




                                 3
Family Services (the Department). Mother conceded she and
Father argued, but Mother denied the argument became
physically violent. She said she sustained her injuries in a fight
that occurred at a nightclub while she was out with her
girlfriends. Mother did admit, however, that several months
earlier (in July 2019) she argued with Father about infidelity and
Father did kick and punch her. In the aftermath of that earlier
altercation, Mother obtained a temporary protective order, but
she elected not to seek more enduring protection after Father
promised not to hit her again and asked for forgiveness.
       Father admitted there had been a verbal argument in
October 2019 but denied he engaged in any physical violence.
Father stated that during the October incident Mother
deliberately cut her wrists and threw a knife at him. As for the
altercation Mother described earlier in July, Father admitted
“something happen[ed]” but said he could not recall any details.
       The social worker interviewed Minor’s maternal
grandmother, who confirmed the incidents of domestic violence in
July and October 2019 and stated the fighting between Father
and Mother was ongoing. The maternal grandmother opined the
parents should not be together. She further advised that for the
past five years she had been taking care of Minor’s eight-year-old
brother full-time,2 and took care Minor for the last year when
Mother was at work.




2
      Minor and his brother do not share the same biological
father.




                                4
      B.    Dependency Petition and Jurisdiction
      The Department filed a multi-count dependency petition
alleging Minor and his brother were at risk of harm due to
Mother and Father’s history of domestic violence, including both
the July and October incidents, and Mother’s mental and
emotional problems. The juvenile court detained Minor from his
parents, ordered monitored visitation for Mother, and placed
Minor and his brother with the maternal grandparents.3
      In advance of a scheduled jurisdiction hearing, the
Department, among other things, re-interviewed Mother, the
maternal grandmother, and Father. Mother continued to deny
Father hit her in October. Mother also said Minor was staying
with the maternal grandmother and not present during any
domestic violence between her and Father that was alleged in the
dependency petition. (The maternal grandmother said the same.)
      When it came time for the jurisdiction hearing in December
2019, Mother pled no contest to an amended petition alleging
counts under Welfare and Institutions Code section 300,
subdivision (b)(1) (substantial risk of serious physical harm).4
The juvenile court ordered Minor removed from Mother’s custody
and care. The court granted family reunification services to
Mother, along with monitored visitation and a variety of services,
including domestic violence counseling and individual counseling.


3
       While awaiting completion of the Department’s background
check into the maternal grandparents, Minor was initially and
briefly placed in a foster home and then with the maternal great-
aunt.
4
      Statutory references that follow are to the Welfare and
Institutions Code.




                                5
At the conclusion of the hearing, the court warned Mother that,
due to Minor’s young age, if she chose to “blow[ ] off” her case
plan, the court could “terminate family services and set the
matter for [a] permanency hearing, which can include adoption,
termination of parental rights, legal guardianship, a planned
permanent living arrangement.”

       C.    Termination of Reunification Services
       Leading up to the six-month review hearing, the
Department reported Mother was only in partial compliance with
her case plan. Among other things, Mother, despite the existence
of an active restraining order, had been in contact with Father,
lied to the Department’s social worker about those contacts, and
suffered further violence at the hands of Father. Mother was,
however, making efforts to maintain her relationship with Minor
through consistent monitored in-person visits and then, after the
onset of the COVID-19 pandemic, through telephone and video
calls.
       According to the maternal grandmother, Mother was
engaged and interacted with Minor during her in-person visits
and Minor often cried when those visits ended. The Department
characterized the bond between Mother and Minor as “strong.”
Minor was also doing well in the maternal grandparents’ home,
and they wanted to adopt Minor (and his brother) if Mother did
not reunify with the children.5



5
     The maternal grandparents subsequently decided that only
the maternal grandmother would adopt the boys to avoid slowing
the Resource Family Approval process.




                                6
       At the six-month review hearing,6 although it found
Mother’s progress with her case plan had “not been substantial,”
the court continued her reunification services. During the
ensuing review period, the Department reported Mother was not
in full compliance with her case plan and continued to have
contact with Father.7 Mother had, however, remained consistent
in her visitation with Minor by attending weekly monitored visits
at the maternal grandmother’s home and making daily telephone
calls.
       At the 12-month review hearing, after finding once more
that Mother’s compliance with her case plan was “not
substantial,” the juvenile court terminated reunification services,
ordered permanent placement services for Minor, and set a
permanency-planning review (PPR) hearing.
       During the permanency planning process, the Department
reported Minor and his brother were not only comfortable in the
home of the maternal grandparents, but they had formed a
“strong sibling bond,” were “extremely bonded” with the maternal
grandparents, and shared a “strong familial bond” with the
maternal uncles. Although Mother maintained a pattern of
consistent visitation with her children during this period and
interacted with them in an appropriate manner, the maternal
grandmother observed that Minor was “no longer as attached


6
      The hearing, which had originally been calendared for June
2020, was continued to September 2020, due to the COVID-19
pandemic.
7
      The Department received materials, including a video, from
a private investigator documenting that on one occasion Mother
and Father spent at least nine hours together.




                                7
with [M]other as in the past” and “no longer crie[d] when
[M]other le[ft].” The Department recommended that adoption by
the maternal grandmother should be the permanent plan for
Minor and his brother.
      Six months after reunification services were termination
and three weeks before the PPR hearing, Mother, pursuant to
section 388, petitioned the juvenile court to reinstate
reunification services as to Minor. In support of her petition,
Mother submitted documentation showing she had recently
completed various classes, including a domestic violence program,
and continued to participate in individual counseling. Mother,
however, did not attach or identify any evidence supporting her
claim that the resumption of reunification services was in Minor’s
best interest because she and Minor “share[d] a close bond.”
Shortly before the PPR hearing, the juvenile court summarily
denied the section 388 petition.

      D.    The PPR Hearing and Mother’s Request for a Bonding
            Study
      The juvenile court held a contested PPR hearing in July
2021. Mother did not testify, but her attorney offered and the
court admitted over the Department’s objection the
documentation Mother submitted in support of her section 388
petition. The court also admitted without objection the
Department’s three most recent reports.8



8
      Those reports were as follows: an interim review report
dated December 31, 2020; a section 366.26 report dated April 29,
2021; and a status review report dated June 23, 2021.




                                8
       Mother asked the juvenile court to return Minor to her
custody or, alternatively, to grant her six additional months of
reunification services. Such relief was warranted, her attorney
argued, because Mother enjoyed a strong bond with Minor. To
support that argument, Mother’s attorney relied on the fact, as
reported in earlier Department reports, that Mother engaged
with Minor during her visits and Minor cried at the conclusion of
Mother’s in-person visits. Minor’s counsel opposed both requests,
citing Mother’s continuing relationship with Father, which posed
a risk to Minor’s health and well-being. Based on its
“thorough[ ]” review of the case, the juvenile court declined to
return Minor to Mother or to order additional reunification
services.
       Mother’s attorney then asked the juvenile court to order a
bonding study and a consortium referral to preclude the maternal
grandmother from denying visitation to Mother. Mother’s
attorney stated: “The maternal grandmother has already limited
Mother’s visits, and she has indicated that she is not interested
in legal guardianship. For those reasons, I think Mother is at
risk of having no visits. So for those reasons, I would
request . . . a parental bonding study and a consortium referral.”
No other reason was given for requesting the bonding study or
the consortium referral. The court granted Mother’s request for a
consortium referral to reach a mutually acceptable agreement on
visitation. The court, however, denied the request for a bonding
study because, based on the Department’s most recent reports, it
did not appear “necessary.” The court explained that, as
documented in the Department’s reports, “it doesn’t appear the
bond between [Minor] and his Mother is what it used to




                                9
be. . . . [A]ccording to the [interim review report, dated December
31, 2020], . . . [Minor] no longer cries when Mother leaves.”

                          II. DISCUSSION
       Mother argues we should reverse the orders entered at the
PPR hearing and remand with directions to order a bonding
study, chiefly, it appears, in the hope that it would provide
support for application of the parent-child relationship exception
to termination of parental rights. Our review is for abuse of
discretion (In re Lorenzo C. (1997) 54 Cal.App.4th 1330, 1341-
1342), and the juvenile court was within its rights to conclude a
bonding study was not necessary. The consortium referral would
suffice to resolve the question of visitation and there was
sufficient information in the record before the court about the
nature of the bond between Minor and Mother, as well as the
bond between Minor and the prospective adoptive family—
including Minor’s sibling.
       In the context of dependency proceedings, a bonding study
is an expert opinion on the existence and nature of the
relationship between a parent and a child (In re Jennifer J.
(1992) 8 Cal.App.4th 1080, 1084) or between siblings (In re
Valerie A. (2007) 152 Cal.App.4th 987, 1011-1012). As a general
matter, a juvenile court is not required to appoint an expert when
making any factual determination unless it determines “expert
evidence is or may be required.” (Evid. Code, § 730.) Our
Supreme Court, however, has recently noted that where the
termination of parental rights is at issue, “[t]rial courts should
seriously consider, where requested and appropriate, allowing for
a bonding study or other relevant expert testimony.” (In re
Caden C. (2021) 11 Cal.5th 614, 633, fn. 4 (Caden C.).)




                                10
       In this case, it was undisputed Mother and Minor shared a
bond due to the constancy of Mother’s visitation throughout the
dependency proceedings, and that the bond had been
characterized by Mother, the Department, and the maternal
grandmother as “strong.” While there was also evidence that the
bond between Mother and Minor was not as strong as it had
been, the juvenile court could appropriately believe that the
strength of the bond between Minor and Mother was not going to
be dispositive of any issue it would need to decide—and certainly
not as to the visitation issue that was the sole ground argued for
ordering such a study. Indeed, to the extent the court itself was
anticipating future decisions it may need to make, the court
would have been justified in thinking that the very young age at
which Minor was initially removed from Mother (14 months old),
the length of time he spent out of Mother’s care (22 months at the
time of the PPR hearing), and Minor’s undisputed bond with both
the maternal grandmother (who cared for Minor during much of
the time he was at least nominally in Mother’s custody) and his
sibling (who in all likelihood would be adopted by the maternal
grandmother) would be the truly salient facts in the dependency
proceedings to follow. (See, e.g., Caden C., supra, 11 Cal.5th at
632 [identifying “‘[t]he age of the child,’” and “‘the portion of the
child’s life spent in the parent’s custody’” as important factors in
determining whether a parent and child shared a beneficial
relationship].)
       The conclusion we draw on the facts here is not
inconsistent with our Supreme Court’s qualified endorsement of
bonding studies in Caden C., a case presenting circumstances
quite different from those present here. In that case (decided two
months before the PPR hearing in this case), the child was




                                 11
significantly older: approximately nine years old at the time of
the contested section 366.26 PPR hearing in his case (as
compared to Minor who was not yet three at the time of the PPR
hearing). (Id. at 626-627.) In addition, Caden had spent more
than half his life in his mother’s care (while Minor in this case
had spent less than half of his young life living with his mother).
(Ibid.) Moreover, Caden and Minor’s respective experiences with
their mothers and the foster care system were markedly
different. After being removed from his mother’s care, Caden
bounced between his mother and various foster care parents and
there was concern in Caden’s case about the impact of Mother’s
visitation on the child. (Id. at 626.) Under those circumstances,
our Supreme Court concluded the opinions offered by the parties’
experts were “an important source of information about the
psychological importance of the relationship for [Caden].” (Id. at
633; see also id. at 633, fn. 4 [“Both the trial and the appellate
courts found the bonding study informative”].)
       The facts here are more straightforward. Minor is bonded
to Mother, but also to his maternal grandmother and his brother.
The maternal grandmother has been a constant in Minor’s young
life and a source of stability. There is ample information in the
record to consider the issue of visitation. And the parties were
free to bring other evidence to bear on the parent-child
relationship exception if that became an issue at a later hearing.
There was no abuse of discretion in declining to order the
requested bonding study here.




                                12
                         DISPOSITION
     The juvenile court’s order is affirmed.

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                           BAKER, J.


We concur:




     RUBIN, P. J.



     KIM, J.




                               13